             Case 4:19-cv-00001-YGR Document 55-2 Filed 02/20/20 Page 1 of 3



     RYAN J. MARTON (223979)
1    ryan@martonribera.com                              SANDEEP SETH (SBN 195914)
     CAROLYN CHANG (217933)                             ss@sethlaw.com
2    carolyn@martonribera.com                           SETH LAW OFFICES
     HECTOR J. RIBERA (221511)
3    hector@martonribera.com
                                                        Two Allen Center
     MARTON RIBERA SCHUMANN & CHANG                     1200 Smith Street, Suite 1600
4                                                       Houston, Texas 77002
     LLP
5    548 Market Street, Suite 36117                     Telephone No.: (713) 244-5017
     San Francisco, CA 94104                            Facsimile No.: (713) 244-5018
6    Tel.: (415) 360-2511
                                                        ROBERT J. YORIO (SBN 93178)
7    Attorneys for Plaintiff Zoho Corporation           yorio@carrferrell.com
8                                                       STACEY M. TAM (SBN 292982)
                                                        stam@carrferrell.com
9                                                       CARR & FERRELL LLP
                                                        120 Constitution Drive
10                                                      Menlo Park, California 94025
11                                                      Telephone No.: (650) 812-3400
                                                        Facsimile No.: (650) 812-3444
12
                                                     Attorneys for Defendant and
13                                                   Counterclaimant
14                                                   SENTIUS INTERNATIONAL, LLC
                                   UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
17   ZOHO CORPORATION,                           CASE NO. 4:19-cv-00001-YGR
18
                     Plaintiff,                  STIPULATION AND [PROPOSED] ORDER
19          v.                                   GRANTING DEFENDANT AND
                                                 COUNTERCLAIMANT SENTIUS
20   SENTIUS INTERNATIONAL, LLC                  INTERNATIONAL, LLC’S ADMINISTRATIVE
21                                               REQUEST PURSUANT TO CIVIL LOCAL
                     Defendant.                  RULE 7-11 TO EXCEED PAGE LIMITATIONS
22                                               GOVERNING BOTH PARTIES’ CLAIM
                                                 CONSTRUCTION REPLY BRIEFS
23
     SENTIUS INTERNATIONAL, LLC,
24                                                DATE:          March 18, 2020
                                                  TIME:          9:30 a.m.
                     Counterclaimant,
25                                                COURTROOM: 1
            v.
                                                  JUDGE: Honorable Yvonne Gonzalez Rogers
26
     ZOHO CORPORATION and ZOHO
27   CORPORATION PVT., LTD.
28
                     Counter-Defendants.

                                                  -1-
          [PROPOSED] ORDER GRANTING SENTIUS’ ADMIN REQUEST PURSUAT TO CIVIL LOCAL RULE 7-11 TO
                 EXCEED PAGE LIMITATIONS GOVERNING ITS CLAIM CONSTRUCTION REPLY BRIEF
             Case 4:19-cv-00001-YGR Document 55-2 Filed 02/20/20 Page 2 of 3




1           In accordance with Northern District of California Civil Local Rules 7-4 and 7-12, the
2    undersigned hereby stipulate to increase the page limit of Sentius’ Claim Construction Reply
3    Brief from 15 pages of text to 19 pages, and to increase the page limit of Zoho Corporation’s
4    Claim Construction Reply Brief from 15 pages of text to 19 pages.
5    Dated: February 20, 2020                     Respectfully submitted,
6
7                                                 By:     /s/ Ryan J. Marton
                                                          Ryan J. Marton
8
9                                                 RYAN J. MARTON (223979)
                                                  ryan@martonribera.com
10                                                MARTON RIBERA SCHUMANN & CHANG LLP
                                                  548 Market Street, Suite 36117
11                                                San Francisco, CA 94104
12                                                Telephone: (415) 360-2515

13
     Dated: February 20, 2020                     By:     /s/ Sandeep Seth
14                                                        Sandeep Seth
15
                                                  SANDEEP SETH (SBN 195914)
16                                                ss@sethlaw.com
                                                  SETH LAW OFFICES
17                                                Two Allen Center
18                                                1200 Smith Street, Suite 1600
                                                  Houston, Texas 77002
19                                                Telephone No.: 713-244-5017
20   Dated: February 20, 2020                     By:     /s/ Robert J. Yorio
21                                                        Robert J. Yorio

22                                                ROBERT J. YORIO (SBN 195914)
                                                  Yorio@carrferrell.com
23                                                CARR & FERRELL LLP
24                                                120 Constitution Drive
                                                  Menlo Park, California 94025
25                                                Telephone: (650) 812-3400
26
27
28

                                                    -2-
          [PROPOSED] ORDER GRANTING SENTIUS’ ADMIN REQUEST PURSUAT TO CIVIL LOCAL RULE 7-11 TO
                 EXCEED PAGE LIMITATIONS GOVERNING ITS CLAIM CONSTRUCTION REPLY BRIEF
            Case 4:19-cv-00001-YGR Document 55-2 Filed 02/20/20 Page 3 of 3




                                            ORDER
1
2
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
3
     Dated: ______________________            _______________________________________
4                                             HONORABLE YVONNE GONZALEZ ROGERS
5                                             UNITED STATES DISTRICT COURT JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
         [PROPOSED] ORDER GRANTING SENTIUS’ ADMIN REQUEST PURSUAT TO CIVIL LOCAL RULE 7-11 TO
                EXCEED PAGE LIMITATIONS GOVERNING ITS CLAIM CONSTRUCTION REPLY BRIEF
